The appellants entirely misconceive the ruling that, after a prima facie case had been made out in favor of the will, by proof of its formal execution, the burden was upon them to prove fraud, undue influence, incapacity, etc., in supposing that the court held that, in sustaining that burden, they could not rely solely upon the testimony of the witnesses examined by the proponent, but must themselves necessarily have introduced testimony. Of course, the contestants of any will, in any case, may, if so advised, rely entirely upon the testimony of the witnesses and other evidence introduced by the proponent.
As none of the exceptions questioned the propriety of the circuit judge's making any findings of fact, this court did not consider that question; but, as he did not undertake to pass a final judgment on the facts, but granted a new trial, his remarks in passing on the exceptions, as to the sufficiency of the testimony, are not res judicata.Stark v. Hopson, 22 S.C. 46.
No principle of law or question of fact having been overlooked or disregarded, the petition is dismissed and the stay of remittitur revoked. *Page 483